DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                                              In the United States District Court
                                                 Western District of Missouri


                 RURAL COMMUNITY WORKERS ALLIANCE
                 and JANE DOE,

                    Plaintiffs,

                    v.

                 SMITHFIELD FOODS, INC. and SMITHFIELD
                 FRESH MEATS CORP.,

                    Defendants.

                                              Second Declaration of Axel Fuentes

                         I, Axel Fuentes, hereby declare as follows:

                         1.       I am the Executive Director of the Rural Community Workers Alliance

                 (“RCWA”) based in Milan, Missouri.

                         2.       I previously submitted a declaration in this matter and submit this

                 declaration to provide additional information regarding developments since my prior

                 declaration.

                         3.       On the Saturday after we filed suit (April 25, 2020), RCWA members

                 informed me that Smithfield sent workers into the Milan, Missouri plant (the “Plant”) to

                 alter the Plexiglas dividers installed on the processing lines. The dividers are hung from

                 above, and RCWA members informed me that Smithfield added bars to them to make

                 them steadier. Moreover, while Smithfield had originally failed to take into account the

                 height of workers so the dividers did not cover the faces of all workers, it adjusted the

                 height of some of the dividers. My understanding is this occurred on the “ham line” on

                 Saturday, and workers expect similar adjustments to be made on other lines later.



                                                              1
DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                         4.      On Monday, April 27, 2020, RCWA members sent me the photos attached

                 as Exhibit A.

                         5.      The first photo shows signs stating that workers are required to wear

                 masks at all time throughout the Plant. It is my understanding no similar signs had

                 previously existed.

                         6.      The second photo is of a memo posted on Monday (April 27, 2020) that

                 announces workers will be given a 15 minute grace period to clock in. That memo also

                 states workers many use any clock to clock in and out, whereas, previously, workers had

                 to clock in and out using a specific clock. I believe this is Smithfield’s effort to reduce

                 crowding around the clock.

                         7.      On Tuesday (April 28, 2020), a worker confirmed for me that workers

                 could use any clock to clock in and out.

                         8.      Nonetheless, the memo in the second photo attached as Exhibit A states

                 the grace period does not begin until Wednesday (April 29, 2020). The workers were

                 offered no explanation for the delay.

                         9.      I also heard from workers that Smithfield announced starting Tuesday

                 (April 28, 2020) it would be reducing the amount of hogs slaughtered at the facility: the

                 Plant would only be slaughtering around 5,000 hogs per day, down from 10,500.

                         10.     If the workers continued to work the same number of hours, the reduced

                 number of hogs would allow for slower line speeds.

                         11.     However, I spoke to a worker Tuesday night (April 28, 2020) who said

                 that some workers would be working reduced hours, particularly workers on the kill

                 floor. That worker confirmed Smithfield was slaughtering fewer hogs starting Tuesday.



                                                             2
DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                         12.     Finally, I have been told that Smithfield has offered workers a $5/hour

                 raise starting in May, but this will not apply to overtime. Workers have seen this pay

                 increase advertised on a screen that previously advertised the $500 “responsibility bonus”

                 offered to workers who did not call in sick in April. This has led some workers to believe

                 that the raise will only apply to workers who do not call in sick in May.

                         13.     Separate and apart from recent changes at Plant, I am aware that

                 Smithfield has suggested a worker would put their name on this case if the statements in

                 if were true. However, I know of multiple incidents in which Smithfield retaliated against

                 workers. In one incident, a worker who raised health and safety concerns was fired after

                 she brought the issue to the company’s attention. I have also heard of Smithfield

                 harassing both workers, and even one worker’s spouse who also worked at the Plant,

                 because the workers raised concerns.

                         I declare under penalty of perjury that the foregoing is true and correct.

                         Executed in Kirksville, MO

                                                                       __________________________
                                                                       Axel Fuentes

                                                                       4/28/2020
                                                                       __________________________
                                                                       Dated




                                                               3
DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                                                     Exhibit A




                                                             4
DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                                                             5
DocuSign Envelope ID: A05159A9-1468-4BA6-B86A-BFB5EF4D981B




                                                             6
